 



Exhibit 10.22a
LIFE INSURANCE
ENDORSEMENT METHOD SPLIT DOLLAR PLAN
AGREEMENT

         
Insurer:
  ING Southland Life Insurance Company    
 
       
Policy Number:
  06 6000 2027    
 
       
Bank:
  Centra Bank, Inc.    
 
       
Insured:
  Douglas J. Leech, Jr.    
 
       
Relationship of Insured to Bank:
  Executive    
 
       
Trust:
  Rabbi Trust for Centra Bank, Inc. Executive Supplemental Retirement Plan
Executive Agreement and Life Insurance Endorsement Method Split Dollar Plan
Agreement    

The respective rights and duties of the Bank and the Insured in the
above-referenced policy shall be pursuant to the terms set forth below:

I.   DEFINITIONS       Refer to the policy contract for the definition of all
terms in this Agreement.   II.   POLICY TITLE AND OWNERSHIP       Title and
ownership shall reside in the Trustee for the Rabbi Trust for the Executive
Supplemental Retirement Plan Executive Agreement and the Life Insurance
Endorsement Method Split Dollar Plan Agreement for its use and for the use of
the Insured all in accordance with this Agreement. The Trustee at the direction
of the Bank may, to the extent of its interest, exercise the right to borrow or
withdraw on the policy cash values. Where the Trustee at the direction of the
Bank and the Insured (or assignee, with the consent of the Insured) mutually
agree to exercise the right to increase the coverage under the subject Split
Dollar

 



--------------------------------------------------------------------------------



 



    policy, then, in such event, the rights, duties and benefits of the parties
to such increased coverage shall continue to be subject to the terms of this
Agreement.

III.   BENEFICIARY DESIGNATION RIGHTS       The Insured (or assignee) shall have
the right and power to designate a beneficiary or beneficiaries to receive the
Insured’s share of the proceeds payable upon the death of the Insured, and to
elect and change a payment option for such beneficiary, subject to any right or
interest the Trustee at the direction of the Bank or the Trust may have in such
proceeds, as provided in this Agreement.   IV.   PREMIUM PAYMENT METHOD      
The Bank or the Trustee at the direction of the Bank shall pay an amount equal
to the planned premiums and any other premium payments that might become
necessary to keep the policy in force.   V.   TAXABLE BENEFIT       Annually the
Insured will receive a taxable benefit equal to the assumed cost of insurance as
required by the Internal Revenue Service. The Bank or the Trustee at the
direction of the Bank shall award the Insured a cash bonus in an amount
sufficient to reimburse the Insured for the net tax amount incurred as a result
of said taxable benefit as defined herein.   VI.   DIVISION OF DEATH PROCEEDS  
    Subject to Paragraphs VII and IX herein, the division of the death proceeds
of the policy is as follows:

  A.   Upon the death of the Insured, the Insured’s beneficiary(ies), designated
in accordance with Paragraph III, shall be entitled to an amount equal to one
hundred percent (100%) of the net at risk insurance portion of the proceeds. The
net at risk insurance portion is the total proceeds less the cash value of the
policy.     B.   The Bank shall be entitled to the remainder of such proceeds.  
  C.   The Bank and the Insured (or assignees) shall share in any interest due
on the death proceeds on a pro rata basis as the proceeds due each respectively
bears to the total proceeds, excluding any such interest.         An
illustration of the calculation of the Division of Death Proceeds as set forth
herein is attached hereto and marked as Exhibit “A”. The numbers referred to in
said Exhibit A are not actual nor representative of any Division of Death
Proceeds that may be actually calculated per this Life

2



--------------------------------------------------------------------------------



 



      Insurance Endorsement Method Split Dollar Agreement. Exhibit A is attached
here to merely for illustrative purposes.

VII.   DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY       The Bank or the
Trust shall at all times be entitled to an amount equal to the policy’s cash
value, as that term is defined in the policy contract, less any policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank or the
Trustee at the direction of the Bank and any applicable surrender charges. Such
cash value shall be determined as of the date of surrender or death as the case
may be.   IX.   TERMINATION OF AGREEMENT       This Agreement shall terminate
upon the occurrence of any one of the following:

  1.   Surrender, lapse, or other termination of the Policy by the Bank.

    The Trustee for the Bank shall notify the Insured in writing of any said
intent to terminate and the Insured (or assignee) shall have a thirty (30) day
option to receive from the Bank or the Trustee at the direction of the Bank an
absolute assignment of the policy in consideration of a cash payment to the Bank
or the Trustee at the direction of the Bank, whereupon this Agreement shall
terminate. Such cash payment referred to hereinabove shall be the lesser of:

  1.   The Bank’s or the Trust’s share of the cash value of the policy on the
date of such assignment, as defined in this Agreement; or     2.   The amount of
the premiums which have been paid by the Bank or the Trustee at the direction of
the Bank prior to the date of such assignment.

    If, within said thirty (30) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate, and the Insured (or assignee) agrees that all of the
Insured’s rights, interest and claims in the policy shall terminate as of the
date of the termination of this Agreement.       The Insured expressly agrees
that this Agreement shall constitute sufficient written notice to the Insured of
the Insured’s option to receive an absolute assignment of the policy as set
forth herein.       Except as provided above, this Agreement shall terminate
upon distribution of the death benefit proceeds in accordance with Paragraph VI
above.

3



--------------------------------------------------------------------------------



 



X.   INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS       The Insured may, with the
written consent of the Bank, assign to any individual, trust or other
organization, such rights as the Insured presently has under the Agreement.
Insured and Bank expressly recognize that the rights of Insured under this
Agreement are limited to those rights specified in Paragraphs III herein and
include only the rights (subject to the written consent of the Bank) (i) to
designate a beneficiary or beneficiaries to receive Insured’s share of the
proceeds; and (ii) to designate and change a payment option for such beneficiary
or beneficiaries.   XI.   AGREEMENT BINDING UPON THE PARTIES       This
Agreement shall bind the Insured and the Bank or the Trustee at the direction of
the Bank, their heirs, successors, personal representatives and assigns.   XII.
  ERISA PROVISIONS       The following provisions are part of this Agreement and
are intended to meet the requirements of the Employee Retirement Income Security
Act of 1974 (“ERISA”):

  A.   Named Fiduciary and Plan Administrator.         The “Named Fiduciary and
Plan Administrator” of this Endorsement Method Split Dollar Agreement shall be
Centra Bank, Inc. until resignation or removal by the Board of Directors. As
Named Fiduciary and Plan Administrator, the Bank or the Trustee at the direction
of the Bank shall be responsible for the management, control, and administration
of this Split Dollar Plan as established herein. The Named Fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the Plan, including the employment of advisors and the
delegation of any ministerial duties to qualified individuals.     B.   Funding
Policy.         The funding policy for this Split Dollar Plan shall be to
maintain the subject policy in force by paying, when due, all premiums required.
    C.   Basis of Payment of Benefits.         Direct payment by the Insurer is
the basis of payment of benefits under this Agreement, with those benefits in
turn being based on the payment of premiums as provided in this Agreement.    
D.   Claim Procedures.

4



--------------------------------------------------------------------------------



 



      Claim forms or claim information as to the subject policy can be obtained
by contacting The Benefit Marketing Group, Inc. (770-952-1529). When the Named
Fiduciary has a claim which may be covered under the provisions described in the
insurance policy, they should contact the office named above, and they will
either complete a claim form and forward it to an authorized representative of
the Insurer or advise the named Fiduciary what further requirements are
necessary. The Insurer will evaluate and make a decision as to payment. If the
claim is payable, a benefit check will be issued in accordance with the terms of
this Agreement.         In the event that a claim is not eligible under the
policy, the Insurer will notify the Named Fiduciary of the denial pursuant to
the requirements under the terms of the policy. If the Named Fiduciary is
dissatisfied with the denial of the claim and wishes to contest such claim
denial, they should contact the office named above and they will assist in
making inquiry to the Insurer. All objections to the Insurer’s actions should be
in writing and submitted to the office named above for transmittal to the
Insurer.

XIII.   GENDER       Whenever in this Agreement words are used in the masculine
or neuter gender, they shall be read and construed as in the masculine, feminine
or neuter gender, whenever they should so apply.   XIV.   INSURANCE COMPANY NOT
A PARTY TO THIS AGREEMENT       The Insurer shall not be deemed a party to this
Agreement, but will respect the rights of the parties as herein developed upon
receiving an executed copy of this Agreement. Payment or other performance in
accordance with the policy provisions shall fully discharge the Insurer for any
and all liability.   XV.   CHANGE OF CONTROL       Change of Control shall be
defined as set forth in Insured’s Employment Agreement in effect at the time of
said Change of Control. Upon a Change of Control, if the Insured’s employment is
subsequently terminated, except for cause, then the Insured shall be one hundred
percent (100%) vested in the benefits promised in this Agreement and, therefore,
upon the death of the Insured, the Insured’s beneficiary(ies) (designated in
accordance with Paragraph III) shall receive the death benefit provided herein
as if the Insured had died while employed by the Bank [See Subparagraphs VI (A)
& (B)].

5



--------------------------------------------------------------------------------



 



XVI.   AMENDMENT OR REVOCATION       It is agreed by and between the parties
hereto that, during the lifetime of the Insured, this Agreement may be amended
or revoked at any time or times, in whole or in part, by the mutual written
consent of the Insured and the Bank.   XVII.   EFFECTIVE DATE       The
Effective Date of this Agreement shall be March 29, 2000.   XVIII.  
SEVERABILITY AND INTERPRETATION       If a provision of this Agreement is held
to be invalid or unenforceable, the remaining provisions shall nonetheless be
enforceable according to their terms. Further, in the event that any provision
is held to be over broad as written, such provision shall be deemed amended to
narrow its application to the extent necessary to make the provision enforceable
according to law and enforced as amended.   XIX.   APPLICABLE LAW       The
validity and interpretation of this Agreement shall be governed by the laws of
the State of West Virginia.   XX.   EXHIBIT A       An illustration of certain
definitions, terms, and benefits as set forth herein is attached hereto and
marked as Exhibit “A”. The certain definitions, terms, and benefits referred to
in said Exhibit A are not actual nor representative of any certain definitions,
terms, and benefits that may be actually in this Executive Agreement. Exhibit A
is attached here to merely for illustrative purposes.

Executed at Morgantown, West Virginia this 20th day of April, 2000.

                                       CENTRA BANK, INC.
     Morgantown, West Virginia    
 
                   
 
      By:                              
Witness
              Title         
 
                                  Witness       Douglas J. Leech, Jr.    

6



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION FORM
FOR LIFE INSURANCE ENDORSEMENT METHOD
SPLIT DOLLAR PLAN AGREEMENT
     PRIMARY DESIGNATION:

             
Name
  Address   Relationship    
 
           

     
 
   
 
   
 
   
 
   
 
   

SECONDARY (CONTINGENT) DESIGNATION:

     
 
   
 
   
 
   
 
   
 
   

All sums payable under the Life Insurance Endorsement Method Split Dollar Plan
Agreement by reason of my death shall be paid to the Primary Beneficiary, if he
or she survives me, and if no Primary Beneficiary shall survive me, then to the
Secondary (Contingent) Beneficiary.

             
 
Douglas J. Leech, Jr.
     
 
Date    

7